Citation Nr: 1800483	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  09-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. What initial rating is warranted for right lower extremity sciatic nerve paralysis from December 7, 2007 to October 23, 2011?

2. Entitlement to an increased rating for right lower extremity sciatic nerve paralysis evaluated as 20 percent disabling since October 24, 2011. 

2. What initial rating is warranted for left lower extremity sciatic nerve paralysis from December 7, 2007 to October 23, 2011?

4. Entitlement to an increased rating for left lower extremity sciatic nerve paralysis evaluated as 20 percent disabling from October 24, 2011 to April 5, 2015.

5. Entitlement to an increased rating for left lower extremity sciatic nerve paralysis evaluated as 40 percent disabling since April 6, 2015.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
The Veteran testified in September 2011 before the undersigned. A transcript of the hearing is associated with the claims file. 

In April 2012 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

In May 2017, during the pendency of appeal, VA granted entitlement increased ratings for right lower extremity sciatic nerve paralysis of 10 percent effective December 7, 2007, and 20 percent effective October 24, 2011.  VA also granted entitlement to increased ratings for left lower extremity sciatic nerve paralysis as follows:  10 percent effective December 7, 2007, 20 percent effective October 24, 2011, and 40 percent effective April 6, 2015. As those awards constitute only a partial grant of the benefits sought on appeal the issues remain on appeal and are for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a cervical spine disability, and for upper extremity neurological symptoms secondary to a cervical disorder were raised by the record in a May 2014 correspondence. These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral lower extremities

The Board finds that remand is necessary to obtain clarification regarding the extent to which bilateral lower extremity symptoms are attributable to service-connected sciatic nerve paralyses. In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Unfortunately the May 2012 VA examination did not provide any rationale to support the conclusion that left foot drop was not attributable to the Veteran's sciatic nerve paralysis. As well, the May 2012 examiner provided no opinion regarding the etiology of left lower extremity muscular atrophy, as documented in a September 2011 VA treatment record. 

The Board acknowledges that a June 2017 VA examination did not report evidence of either foot drop or muscular atrophy but it is unclear whether such findings represents an improvement in the Veteran's condition or an opinion that such symptoms were not attributable to the claimed condition. Given the ambiguity regarding the extent of the sciatic nerve involvement in the Veteran's bilateral lower extremity symptomatology, the Board finds that remand is warranted to obtain a new VA examination.  

Individual unemployability

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issues remanded, as well as those referred in the introduction section. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the Altoona and Pittsburgh VA Medical Centers, dating since October 2016. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate physician to address the current nature and severity of her bilateral lower extremity sciatic nerve paralysis, as well as any functional impairment resulting from lumbosacral degenerative disc disease.  The examiner must also address the nature, etiology and any functional impairment caused by any cervical spine disability and any associated neurological impairment. The examiner must opine whether it is at least as likely as not that any cervical disorder, to include any associated upper extremity neurological symptoms, are related to service.  If they are not, the examiner must address whether it is at least as likely as not that any cervical disorder, to include any associated upper extremity neurological symptoms, are caused or permanently aggravated by any service connected disorder.

The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

All indicated tests and studies should be conducted and clinical findings must be reported in detail.  

The examiner must assess the current severity of the bilateral lower extremity sciatic nerve paralysis. In so doing, the examiner should expressly state whether lower extremity sciatic nerve paralysis is complete or incomplete.  If incomplete the examiner must opine whether the paralysis is mild, moderate, moderately severe or severe (with marked muscle atrophy). The examiner must explicitly address whether any bilateral lower extremity symptoms, to include foot drop and muscular atrophy are at least as likely as not (50 percent probability or greater) attributable to the Veteran's lower extremity sciatic nerve paralysis. 

The examiner is to review the evidence of record pertaining to the Veteran's bilateral lower extremity sciatic nerve paralysis for the period since December 7, 2007 and provide a retrospective opinion on the severity of these disabilities during that period. The examiner is to explicitly opine whether any lower extremity sciatic nerve paralysis was complete or incomplete and whether any incomplete paralyses were mild, moderate, moderately severe or severe (with marked muscle atrophy) during that time period. As part of such retrospective opinion, the examiner must expressly address whether the bilateral lower extremity symptoms, to include foot drop and muscle atrophy were at least as likely as not (50 percent probability or greater)  attributable to sciatic nerve paralysis. 

The physician must provide an opinion as to the nature of any functional impairment resulting from any service-connected disorder. In particular, the physician must opine as to whether the severity of the service-connected disabilities standing alone would prevent the Veteran from obtaining or maintaining substantially gainful employment.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Then, after fulfilling VA's duty to assist under the Veterans Claims Assistance Act of 2000, adjudicate the issues referred in the introduction section above. The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

4. The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

